JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the judgment of the district court filed July 21, 1999, be affirmed. There was sufficient evidence to support a reasonable belief that appellant posed a danger to the police officers thereby justifying a no-knock entry to her apartment. See United States v. Ramirez, 523 U.S. 65, 73, 118 S.Ct. 992, 140 L.Ed.2d 191 (1998); Richards v. Wisconsin, 520 U.S. 385, 394, 117 S.Ct. 1416, 137 L.Ed.2d 615 (1997). Accordingly, the district court properly denied appellant’s motion to suppress evidence. The district court also properly denied appellant’s motion to dismiss the indictment for prosecutorial misconduct. See United States v. Williams, 47 F.3d 658 (4th Cir.1995).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.